Exhibit 10.1

CONSENT AND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS CONSENT AND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 3rd day of April 2008 by and between Silicon Valley Bank
(“Bank”) and Entropic Communications, Inc., a Delaware corporation (“Borrower”)
whose address is 9276 Scranton Road, San Diego, California 92121.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of April 11, 2007 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”). Bank has extended
credit to Borrower for the purposes permitted in the Loan Agreement.

B. Borrower has informed Bank that pursuant to the terms and conditions of that
certain Asset Purchase Agreement dated as of April 3, 2008 (the “Purchase
Agreement”) among Vativ Technologies, Inc. (the “Seller”) and Borrower and
Entropic Communications Bermuda LP (“Entropic Sub” which, together with
Borrower, is referred to herein as the “Purchasers”), Borrower will purchase
from the Seller the Domestic Assets (as defined in the Purchase Agreement) and
will assume the Assumed Liabilities (as defined in the Purchase Agreement) all
as provided for in the Purchase Agreement (the “Purchase Transaction”).
Purchasers will acquire the Transferred Assets (as defined in the Purchase
Agreement) for the price of $6,555,000 less certain amounts set forth in the
Purchase Agreement (the “Purchase Price”) payable in cash by wire transfer at
the Closing Date (as defined in the Purchase Agreement). Borrower is prohibited
from entering into the Purchase Transaction pursuant to the terms of Section 7.3
of the Loan Agreement, absent compliance with the terms thereof.

C. Borrower has requested that Bank consent to the Purchase Transaction amend
the Loan Agreement, as herein set forth, and Bank has agreed to the same, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Consent and Amendments to Loan Agreement.

2.1 Consent to Purchase Transaction. Subject to the terms of Section 6 below,
Bank hereby consents to the Purchase Transaction, and Bank and Borrower agree
that the prohibitions set forth in Section 7.3 of the Loan Agreement are hereby
waived with respect to the Purchase Transaction only, and that Bank hereby
consents to the Purchase Transaction in accordance with the terms previously
disclosed to Bank, conditioned upon the following requirements: (i) the
conditions precedent (for Purchasers and Seller), if any, set forth in the
Purchase Agreement are satisfied; (ii) the Seller’s representations and
warranties set forth in the Purchase Agreement are true, accurate and complete,
(iii) the Domestic Assets are free and clear of all liens, encumbrances and
security interests except for Permitted Liens (as defined in the Loan
Agreement); and (iv) Bank has a first priority perfected security interest in
the Domestic Assets exclusive of any Intellectual Property (as defined in the
Loan Agreement), which Intellectual Property shall be subject to the Negative
Pledge as set forth in the Loan Agreement. It is understood by the parties
hereto, however, that such a waiver does not constitute a waiver of any other
provision or term of the Loan Agreement or any related document, nor an
agreement to waive in the future this covenant or any other provision or term of
the Loan Agreement or any related document.

2.2 Modified Commitment Fee. Section 2.4(a) of the Loan Agreement that currently
reads as follows:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of $35,000, on
the Effective Date, provided, however, if Borrower elects to increase the
Maximum Dollar Amount to $10,000,000 before the first anniversary of the
Effective Date, then an additional $15,000 on the date of such election
pro-rated for the remainder of the year until the first anniversary of the
Effective Date; provided, further, if Borrower elects to increase the Maximum
Dollar Amount to $10,000,000 after the first anniversary of the Effective Date,
then an additional $15,000 on the date of such election pro-rated for the
remainder of the year until the second anniversary of the Effective Date; and

is hereby amended in its entirety and replaced with the following:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of $35,000, on
the Effective Date; and



--------------------------------------------------------------------------------

2.3 Modified Anniversary Fee. Section 2.4(g) of the Loan Agreement that
currently reads as follows:

(g) Anniversary Fee. A fully earned, non-refundable commitment fee of $25,000,
on the first anniversary of the Effective Date, provided, however, if Borrower
elects, prior to the first anniversary of the Effective Date, to increase the
Maximum Dollar Amount to $10,000,000, then an additional $15,000 on the first
anniversary of the Effective Date; and

is hereby amended in its entirety and replaced with the following

(g) Anniversary Fee. A fully earned, non-refundable commitment fee of $25,000,
on the first anniversary of the Effective Date; and

2.4 Modified Audit Requirement for 2007. Bank and Borrower agree that,
notwithstanding the language in Section 6.6 of the Loan Agreement regarding
audits on a semi-annual basis, Bank will only require one audit for Borrower’s
fiscal year ending December 31, 2007, which audit Bank acknowledges has already
been conducted.

2.5 Modified Definition of Maximum Dollar Amount. The definition of “Maximum
Dollar Amount” set forth in Section 13.1 of the Loan Agreement is amended in its
entirety and replaced with the following

“Maximum Dollar Amount” is $10,000,000.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of all legal fees of Bank incurred with respect to this
Amendment and (c) Bank’s receipt of the Consent to Amendment and Reaffirmation
of Guaranty attached hereto, duly executed and delivered by each Guarantor
(unless Bank, in its sole discretion at any time waives in writing the receipt
of any such Consent).



--------------------------------------------------------------------------------

7. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

8. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Consent is not a novation and the
terms and conditions of this Consent shall be in addition to and supplemental to
all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Consent and the terms of such documents,
the terms of this Consent shall be controlling, but such document shall not
otherwise be affected or the rights therein impaired.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Entropic Communications, Inc. By:  
/s/ Derek Brunelle     By:   /s/ Patrick C. Henry Name:   Derek Brunelle    
Name:   Patrick C. Henry Title:   Relationship Manager     Title:   President
and CEO



--------------------------------------------------------------------------------

CONSENT TO CONSENT AND AMENDMENT

AND REAFFIRMATION OF GUARANTY

Each of the undersigned acknowledges that his consent to the foregoing Consent
and Amendment to Loan and Security Agreement dated as of even date herewith (the
“Amendment”) is not required, but the undersigned nevertheless does hereby
acknowledge and confirm that it has reviewed and approved of the terms and
conditions of the Amendment, consents to the terms and conditions of the
Amendment and agrees that the Guaranty of the undersigned relating to the
Obligations of Borrower shall continue in full force and effect, shall be valid
and enforceable and shall not be impaired or otherwise affected by the execution
of the Amendment or any other document or instrument delivered in connection
herewith.

Each of the undersigned represents and warrants that, after giving effect to the
Amendment, all representations and warranties of the undersigned contained in
the Guaranty are true, accurate and complete as if made the date hereof.

Dated as of April 3, 2008

 

GUARANTOR     RF Magic, Inc.       By:   /s/ Patrick C. Henry       Name:  
Patrick C. Henry       Title:   President and CEO